Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldman, J.), rendered April 12, 1983, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contests the denial of his pretrial motion for a severance. However, the issues raised therein, pertaining to the right to confront witnesses and the right to trial by jury, do not survive his plea of guilty and are not reviewable on this appeal (see, People v Taylor, 65 NY2d 1). Although there are certain exceptions not relevant here, the general rule is that only those issues which relate either to the exercise of jurisdiction by the court or to the voluntary and knowing *752nature of his plea are reviewable (see, People v Taylor, supra; People v Zangrillo, 105 AD2d 822; People v Thomas, 74 AD2d 317, affd 53 NY2d 338). Thompson, J. P., Weinstein, Kunzeman and Harwood, JJ., concur.